Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 1 of 199 Pageid#:
                                   3446
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 2 of 199 Pageid#:
                                   3447
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 3 of 199 Pageid#:
                                   3448
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 4 of 199 Pageid#:
                                   3449
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 5 of 199 Pageid#:
                                   3450
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 6 of 199 Pageid#:
                                   3451
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 7 of 199 Pageid#:
                                   3452
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 8 of 199 Pageid#:
                                   3453
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 9 of 199 Pageid#:
                                   3454
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 10 of 199 Pageid#:
                                    3455
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 11 of 199 Pageid#:
                                    3456
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 12 of 199 Pageid#:
                                    3457
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 13 of 199 Pageid#:
                                    3458
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 14 of 199 Pageid#:
                                    3459
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 15 of 199 Pageid#:
                                    3460
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 16 of 199 Pageid#:
                                    3461
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 17 of 199 Pageid#:
                                    3462
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 18 of 199 Pageid#:
                                    3463
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 19 of 199 Pageid#:
                                    3464
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 20 of 199 Pageid#:
                                    3465
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 21 of 199 Pageid#:
                                    3466
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 22 of 199 Pageid#:
                                    3467
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 23 of 199 Pageid#:
                                    3468
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 24 of 199 Pageid#:
                                    3469
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 25 of 199 Pageid#:
                                    3470
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 26 of 199 Pageid#:
                                    3471
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 27 of 199 Pageid#:
                                    3472
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 28 of 199 Pageid#:
                                    3473
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 29 of 199 Pageid#:
                                    3474
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 30 of 199 Pageid#:
                                    3475
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 31 of 199 Pageid#:
                                    3476
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 32 of 199 Pageid#:
                                    3477
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 33 of 199 Pageid#:
                                    3478
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 34 of 199 Pageid#:
                                    3479
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 35 of 199 Pageid#:
                                    3480
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 36 of 199 Pageid#:
                                    3481
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 37 of 199 Pageid#:
                                    3482
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 38 of 199 Pageid#:
                                    3483
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 39 of 199 Pageid#:
                                    3484
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 40 of 199 Pageid#:
                                    3485
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 41 of 199 Pageid#:
                                    3486
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 42 of 199 Pageid#:
                                    3487
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 43 of 199 Pageid#:
                                    3488
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 44 of 199 Pageid#:
                                    3489
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 45 of 199 Pageid#:
                                    3490
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 46 of 199 Pageid#:
                                    3491
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 47 of 199 Pageid#:
                                    3492
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 48 of 199 Pageid#:
                                    3493
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 49 of 199 Pageid#:
                                    3494
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 50 of 199 Pageid#:
                                    3495
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 51 of 199 Pageid#:
                                    3496
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 52 of 199 Pageid#:
                                    3497
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 53 of 199 Pageid#:
                                    3498
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 54 of 199 Pageid#:
                                    3499
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 55 of 199 Pageid#:
                                    3500
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 56 of 199 Pageid#:
                                    3501
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 57 of 199 Pageid#:
                                    3502
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 58 of 199 Pageid#:
                                    3503
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 59 of 199 Pageid#:
                                    3504
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 60 of 199 Pageid#:
                                    3505
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 61 of 199 Pageid#:
                                    3506
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 62 of 199 Pageid#:
                                    3507
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 63 of 199 Pageid#:
                                    3508
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 64 of 199 Pageid#:
                                    3509
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 65 of 199 Pageid#:
                                    3510
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 66 of 199 Pageid#:
                                    3511
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 67 of 199 Pageid#:
                                    3512
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 68 of 199 Pageid#:
                                    3513
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 69 of 199 Pageid#:
                                    3514
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 70 of 199 Pageid#:
                                    3515
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 71 of 199 Pageid#:
                                    3516
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 72 of 199 Pageid#:
                                    3517
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 73 of 199 Pageid#:
                                    3518
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 74 of 199 Pageid#:
                                    3519
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 75 of 199 Pageid#:
                                    3520
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 76 of 199 Pageid#:
                                    3521
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 77 of 199 Pageid#:
                                    3522
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 78 of 199 Pageid#:
                                    3523
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 79 of 199 Pageid#:
                                    3524
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 80 of 199 Pageid#:
                                    3525
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 81 of 199 Pageid#:
                                    3526
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 82 of 199 Pageid#:
                                    3527
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 83 of 199 Pageid#:
                                    3528
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 84 of 199 Pageid#:
                                    3529
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 85 of 199 Pageid#:
                                    3530
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 86 of 199 Pageid#:
                                    3531
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 87 of 199 Pageid#:
                                    3532
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 88 of 199 Pageid#:
                                    3533
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 89 of 199 Pageid#:
                                    3534
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 90 of 199 Pageid#:
                                    3535
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 91 of 199 Pageid#:
                                    3536
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 92 of 199 Pageid#:
                                    3537
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 93 of 199 Pageid#:
                                    3538
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 94 of 199 Pageid#:
                                    3539
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 95 of 199 Pageid#:
                                    3540
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 96 of 199 Pageid#:
                                    3541
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 97 of 199 Pageid#:
                                    3542
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 98 of 199 Pageid#:
                                    3543
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 99 of 199 Pageid#:
                                    3544
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 100 of 199 Pageid#:
                                    3545
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 101 of 199 Pageid#:
                                    3546
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 102 of 199 Pageid#:
                                    3547
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 103 of 199 Pageid#:
                                    3548
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 104 of 199 Pageid#:
                                    3549
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 105 of 199 Pageid#:
                                    3550
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 106 of 199 Pageid#:
                                    3551
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 107 of 199 Pageid#:
                                    3552
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 108 of 199 Pageid#:
                                    3553
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 109 of 199 Pageid#:
                                    3554
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 110 of 199 Pageid#:
                                    3555
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 111 of 199 Pageid#:
                                    3556
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 112 of 199 Pageid#:
                                    3557
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 113 of 199 Pageid#:
                                    3558
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 114 of 199 Pageid#:
                                    3559
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 115 of 199 Pageid#:
                                    3560
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 116 of 199 Pageid#:
                                    3561
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 117 of 199 Pageid#:
                                    3562
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 118 of 199 Pageid#:
                                    3563
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 119 of 199 Pageid#:
                                    3564
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 120 of 199 Pageid#:
                                    3565
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 121 of 199 Pageid#:
                                    3566
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 122 of 199 Pageid#:
                                    3567
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 123 of 199 Pageid#:
                                    3568
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 124 of 199 Pageid#:
                                    3569
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 125 of 199 Pageid#:
                                    3570
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 126 of 199 Pageid#:
                                    3571
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 127 of 199 Pageid#:
                                    3572
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 128 of 199 Pageid#:
                                    3573
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 129 of 199 Pageid#:
                                    3574
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 130 of 199 Pageid#:
                                    3575
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 131 of 199 Pageid#:
                                    3576
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 132 of 199 Pageid#:
                                    3577
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 133 of 199 Pageid#:
                                    3578
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 134 of 199 Pageid#:
                                    3579
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 135 of 199 Pageid#:
                                    3580
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 136 of 199 Pageid#:
                                    3581
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 137 of 199 Pageid#:
                                    3582
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 138 of 199 Pageid#:
                                    3583
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 139 of 199 Pageid#:
                                    3584
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 140 of 199 Pageid#:
                                    3585
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 141 of 199 Pageid#:
                                    3586
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 142 of 199 Pageid#:
                                    3587
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 143 of 199 Pageid#:
                                    3588
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 144 of 199 Pageid#:
                                    3589
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 145 of 199 Pageid#:
                                    3590
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 146 of 199 Pageid#:
                                    3591
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 147 of 199 Pageid#:
                                    3592
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 148 of 199 Pageid#:
                                    3593
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 149 of 199 Pageid#:
                                    3594
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 150 of 199 Pageid#:
                                    3595
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 151 of 199 Pageid#:
                                    3596
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 152 of 199 Pageid#:
                                    3597
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 153 of 199 Pageid#:
                                    3598
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 154 of 199 Pageid#:
                                    3599
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 155 of 199 Pageid#:
                                    3600
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 156 of 199 Pageid#:
                                    3601
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 157 of 199 Pageid#:
                                    3602
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 158 of 199 Pageid#:
                                    3603
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 159 of 199 Pageid#:
                                    3604
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 160 of 199 Pageid#:
                                    3605
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 161 of 199 Pageid#:
                                    3606
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 162 of 199 Pageid#:
                                    3607
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 163 of 199 Pageid#:
                                    3608
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 164 of 199 Pageid#:
                                    3609
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 165 of 199 Pageid#:
                                    3610
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 166 of 199 Pageid#:
                                    3611
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 167 of 199 Pageid#:
                                    3612
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 168 of 199 Pageid#:
                                    3613
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 169 of 199 Pageid#:
                                    3614
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 170 of 199 Pageid#:
                                    3615
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 171 of 199 Pageid#:
                                    3616
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 172 of 199 Pageid#:
                                    3617
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 173 of 199 Pageid#:
                                    3618
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 174 of 199 Pageid#:
                                    3619
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 175 of 199 Pageid#:
                                    3620
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 176 of 199 Pageid#:
                                    3621
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 177 of 199 Pageid#:
                                    3622
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 178 of 199 Pageid#:
                                    3623
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 179 of 199 Pageid#:
                                    3624
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 180 of 199 Pageid#:
                                    3625
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 181 of 199 Pageid#:
                                    3626
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 182 of 199 Pageid#:
                                    3627
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 183 of 199 Pageid#:
                                    3628
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 184 of 199 Pageid#:
                                    3629
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 185 of 199 Pageid#:
                                    3630
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 186 of 199 Pageid#:
                                    3631
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 187 of 199 Pageid#:
                                    3632
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 188 of 199 Pageid#:
                                    3633
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 189 of 199 Pageid#:
                                    3634
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 190 of 199 Pageid#:
                                    3635
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 191 of 199 Pageid#:
                                    3636
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 192 of 199 Pageid#:
                                    3637
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 193 of 199 Pageid#:
                                    3638
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 194 of 199 Pageid#:
                                    3639
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 195 of 199 Pageid#:
                                    3640
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 196 of 199 Pageid#:
                                    3641
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 197 of 199 Pageid#:
                                    3642
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 198 of 199 Pageid#:
                                    3643
Case 3:18-cv-00006-NKM-JCH Document 97-2 Filed 05/13/19 Page 199 of 199 Pageid#:
                                    3644
